Order and judgment (one paper), Supreme Court, New York County (Sinclair, J.), entered June 3, 1981 granting respondent’s cross motion to dismiss the petition, and denying petitioner’s application for judgment pursuant to CPLR article 78, is unanimously reversed, on the law, without costs; respondent’s cross motion to dismiss the petition is denied; judgment is directed declaring that the plan to convert the subject property to co-operative ownership is deemed filed and requiring respondent to issue a letter to that effect within five days after service upon respondent of a copy of such judgment and notice of entry thereof. The case is governed by our decision in Matter of Gonkjur Assoc, v Abrams (82 AD2d 683). On the facts of this case there was no waiver by petitioner of the 30-day requirement of subdivision 2 of section 352-e of the General Business Law. Concur — Sandler, J. P., Ross, Carro and Silverman, JJ.